By the Court.

Lumpkin J.
delivering the opinion.
Our judgment is, that a new trial should have been granted in this case.
While the Court, in its charge to the jury, stated the rule of law correctly as an abstract proposition, still it was not the law applicable to the facts of this case. Moreover, by refusing to charge the law as requested by complainant’s counsel, and which was applicable to the proof, the jury were probably misled, and induced to believe that unless the mistake in the deed was established by two witnesses, or one witness and corroborating circumstances, their finding should be for the defendant.
The verdict, at any rate, was strongly and decidedly against the weight of evidence. There is scarcely any amount of testimony that could induce the mind to believe that there was not a clerical mistake in drafting this deed. The idea that Lavender, the vendee, should be made to warrant the title against the claim of himself or his heirs, is preposterous. Nobody believes it. Hardin supposed the land was granted, and that he held the" title; for he offered to sell to others before he sold to Lavender. It is also to be inferred that he thought he had warranted the title, and that he was *347bound to make it good, for he spoke of the arrangement he had made to settle with Lavender. And it was not until he ascertained that the mistake existed in the words of the warranty, that he refused to make compensation.
It is allegedly way of defence, that Lavender was to grant the land before the conveyance was to be executed by Hardin. This may he so. How this can he reconciled with the fact that he has actually made a deed, it is not for us to determine.
Judgment reversed '